Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00733-CV

                            In the Interest of C.M.M., a Child

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-11929
                        Honorable Laura Salinas, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Carlos Gabriel Morales bear all costs of this appeal.

      SIGNED December 3, 2014.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice